Justice Marshall,
with whom
Justice Brennan and Justice Blackmun join, dissenting.
Two months ago, we dissented from the Court’s decision to deny Billy Mitchell’s petition for a writ of certiorari to review his first federal habeas proceeding. Mitchell v. Kemp, ante, p. 1026. We stated then that the failure of Mitchell’s attorney to investigate Mitchell’s background and character or the circumstances of his crime, and the consequent failure to present any mitigating evidence at the sentencing proceeding, constituted a violation of Mitchell’s Sixth Amendment rights. Mitchell’s current petition for a writ of certiorari, which reveals yet further instances of his attorney’s dereliction and incompetence, only confirms our prior view. We again call upon the Court to give life and meaning to the Sixth Amendment’s promise of effective assistance of counsel, and we again dissent.